DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s application filed on December 23, 2020 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-12, 14-16, and 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al (hereinafter “An”) U.S. Patent Application Publication No. 2017/0279909 A1 in view of Takano U.S. Patent Application Publication No. 2016/0381493 A1 and/or Shin U.S. Patent Application Publication No. 2017/0208059 A1

As per claim 1, An discloses a data providing system, comprising:
a storage server, comprising a plurality of storage nodes, each of the storage nodes storing a plurality of historical data of one user, each of the historical data including a first voucher data and a first progress content corresponding to the first voucher data (see fig. 5, which discloses video server; see fig. 1 which discloses first terminal and second terminal); and
at least three electronic apparatuses, including a first electronic apparatus,  a second e electronic apparatuses, wherein the at least three electronic apparatuses are connected to the storage server via a network (see fig. 1 which discloses first terminal and second terminal); wherein:
(see fig. 1, which discloses reading the piece of play progress information to determine a play stopping location where the user stops watching the video via the first terminal and pushing video resources of the video to the second terminal starting from the play stopping location so that the second terminal resumes playing of the video from the play stopping location”); and
when the at least three electronic apparatuses determine that all of the second electronic apparatus and the third electronic apparatus correspond to the first user of the storage server, the first electronic apparatus obtains the historical data of the first user from the storage server, and provides a data corresponding to the first progress content of the first user to the first user (see fig. 2, which discloses that “pushing video resources of the video to the second terminal starting from the play stopping location so that the second terminal resumes playing of the video from the play stopping location”).
What AN does not explicitly teach is:
the at least three electronic apparatuses perform a one-to-one verification between each pair of the electronic apparatuses 
Takano and/or Shin discloses a data providing system, comprising:
the at least three electronic apparatuses perform a one-to-one verification between each pair of the electronic apparatuses according to a portion of progress content of each of the electronic apparatuses to determine whether each of the secondary electronic apparatuses corresponds to a first user of the storage server, wherein each of the portions of the progress content corresponds to a portion of the first progress content of the first user (Takano: 0049, which discloses that “Note that cooperation is also called pairing.  In the cooperation setting processing, for example, one-to-one wireless communication between the information devices is authenticated and the devices recognize one another as a cooperation partner, and exchange necessary information, thereby establishing cooperation.”; See Shin: 0030, which discloses that “According to an embodiment, the group authentication procedure may be performed by a mutual authentication procedure between each of the devices included in the authentication group Group_Auth and the (N+1).sup.th sub device 130.  For example, the (N+1).sup.th sub device 130 may perform a one-to-one challenge-response based on authentication procedure with each of the devices included in the authentication group Group_Auth.”)
 Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of AN and incorporate the system comprising: the at least three electronic apparatuses configured to perform a one-to-one verification between each pair of the electronic apparatuses in view of the teachings of Takano and/or Shin in order to enhance security of the transaction.

As per claims 2 and 12, An further discloses the data providing system, wherein the portion of the progress content of each of the second electronic apparatus and the third electronic apparatus is obtained from the storage node corresponding to the first user of the storage server (see fig. 2).

As per claims 4 and 14, An further discloses the data providing system, wherein the data corresponding to the first progress content of the first user is related to teaching (see figs. 1 and 2 and associated text).

As per claims 5 and 15, An further discloses the data providing system, wherein at least one of the second electronic apparatus and the third electronic apparatus performs the following operations:
after receiving the data corresponding to the first progress content of the first user, generating a second voucher data and a second progress content corresponding to the second voucher according to the data (see fig. 2); and
storing the second voucher data and the second progress content corresponding to the second voucher data to the storage node of the first user (see fig. 2).

As per claim 6 and 16, An further discloses the data providing system, wherein the main electronic apparatus performs the following operations:
after generating the data corresponding to the first progress content of the first user, generating a second voucher data and a second progress content corresponding to the second voucher according to the data (see fig. 2); and 
storing the second voucher data and the second progress content corresponding to the second voucher data to an administrator storage node (see fig. 2).

As per claims 9 and 19, An further discloses the data providing system, wherein when the storage server receives the data purchase request, the storage server transmits the data purchase request to the electronic apparatus corresponding to the first user, and the electronic apparatus receives an message indicating whether the first user agrees to the data purchase request and transmits the message to the storage server (see fig. 2).

As per claims 10 and 20, An further discloses the data providing system of Claim 8, wherein the storage server further performs a data de-identification processing on the historical data corresponding to the first user, and provides the de-identified data to the external electronic apparatus (see fig. 2).

As per claim 11, An discloses a data providing method, being adapted for use in a data providing system, the data providing system comprising a storage server and at least three electronic apparatuses, the at least three electronic apparatuses including a first electronic apparatus, a second electronic apparatus and a third electronic apparatus, the at least three electronic apparatuses being connected to the storage server via a network, the storage server comprising a plurality of storage nodes, each of the storage nodes storing a plurality of historical data of one user, each of the historical data including a first voucher data and a first progress content corresponding to the first voucher data, and the data providing method comprising the following steps:
performing, by the at least three electronic apparatuses, a one-to-one verification between each pair of the electronic apparatuses according to a portion of progress content of each of the electronic apparatuses to determine whether each of the second electronic apparatus and the third electronic apparatus corresponds to a first user of the storage server, wherein each of the portions of the progress content corresponds to a portion of the first progress content of the first user (see fig. 1, which discloses reading the piece of play progress information to determine a play stopping location where the user stops watching the video via the first terminal and pushing video resources of the video to the second terminal starting from the play stopping location so that the second terminal resumes playing of the video from the play stopping location”); and
obtaining, by the first electronic apparatus, the historical data of the first user from the storage server when the at least three electronic apparatuses determines that all of the second electronic apparatus and the third electronic apparatus correspond to the first user of the storage server, and providing, by the first electronic apparatus, a data corresponding to the first progress content of the first user to the first user (see fig. 2, which discloses that “pushing video resources of the video to the second terminal starting from the play stopping location so that the second terminal resumes playing of the video from the play stopping location”).
What An does not explicitly teach is:
performing, by the at least three electronic apparatuses, a one-to-one verification between each pair of the electronic apparatuses 
Takano and/or Shin discloses a data providing system, comprising:
performing, by the at least three electronic apparatuses, a one-to-one verification between each pair of the electronic apparatuses (Takano: 0049, which discloses that “Note that cooperation is also called pairing.  In the cooperation setting processing, for example, one-to-one wireless communication between the information devices is authenticated and the devices recognize one another as a cooperation partner, and exchange necessary information, thereby establishing cooperation.”; See Shin: 0030, which discloses that “According to an embodiment, the group authentication procedure may be performed by a mutual authentication procedure between each of the devices included in the authentication group Group_Auth and the (N+1).sup.th sub device 130.  For example, the (N+1).sup.th sub device 130 may perform a one-to-one challenge-response based on authentication procedure with each of the devices included in the authentication group Group_Auth.”)
 Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of An and incorporate the system comprising: performing, by the at least three electronic apparatuses, a one-to-one verification between each pair of the electronic apparatuses according to a portion of progress content of each of the electronic apparatuses to determine whether each of the secondary electronic apparatuses corresponds to a first user of the storage server, wherein each of the portions of the progress content corresponds to a portion of the first progress content of the first user in view of the teachings of Takano and/or Shin in order to enhance security of the transaction.

Claims 3, 7-8, 13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al (hereinafter “An”) U.S. Patent Application Publication No. 2017/0279909 A1 in view of Takano U.S. Patent Application Publication No. 2016/0381493 A1 and/or Shin U.S. Patent Application Publication No. 2017/0208059 A1 as applied to claims 1 and 11 above, and further in view of Padmanabhan U.S. Patent Publication No. 2019/0236598 A1.

As per claims 3 and 13, An failed to explicitly disclose the data providing system, wherein each of the one-to-one verifications is implemented by a cryptographic hash function algorithm.
Padmanabhan discloses the data providing system, wherein each of the one-to-one verifications is implemented by a cryptographic hash function algorithm (0064; 0069).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Gorman and incorporate the system wherein each of the one-to-one verifications is implemented by a cryptographic hash function algorithm in view of the teachings of Padmanabhan in order to enhance security of the transaction.

As per claims 7 and 17, An failed to explicitly disclose the data providing system, wherein the storage server is further connected to a public blockchain, generates a data stream of the historical data of all of the users according to a hash operation, and uploads the data stream to the public blockchain.
Padmanabhan discloses the data providing system, wherein the storage server is further connected to a public blockchain, generates a data stream of the historical data of all of the users according to a hash operation, and uploads the data stream to the public blockchain (0383).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of An and incorporate the system wherein the storage server is further connected to a public blockchain, generates a data stream of the historical data of all of the users according to a hash operation, and uploads the data stream to the public blockchain in view of the teachings of Padmanabhan in order to enhance security of the transaction.

As per claims 8 and 18, An failed to explicitly disclose the data providing system, wherein the storage server further comprises a connection interface for connecting a fourth electronic apparatus located external to the storage server which proposes a data purchase request corresponding to the historical data of the first user, and the storage server is further configured to verify the data stream on the public blockchain according to the historical data of the first user corresponding to the data purchase request and the hash operation to confirm that the historical data of the first user has not been modified.
Padmanabhan discloses the data providing system, wherein the storage server further comprises a connection interface for connecting a fourth electronic apparatus located external to the storage server which proposes a data purchase request corresponding to the historical data of the first user, and the storage server is further configured to verify the data stream on the public blockchain according to the historical data of the first user corresponding to the data purchase request and the hash operation to confirm that the historical data of the first user has not been modified (0073; 0383).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of An and incorporate the system wherein the storage server further comprises a connection interface for connecting a fourth electronic  apparatus located external to the storage server which proposes a data purchase request corresponding to the historical data of the first user, and the storage server is further configured to verify the data stream on the public blockchain according to the historical data of the first user corresponding to the data purchase request and the hash operation to confirm that the historical data of the first user has not been modified in view of the teachings of Padmanabhan in order to enhance security of the transaction.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 22, 2021